UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1323


In re: MICHAEL SCOTT MCRAE,

                      Petitioner.



                 On Petition for Writ of Mandamus.
                      (No. 5:97-cr-00094-H-6)


Submitted:   April 18, 2013                 Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael Scott McRae, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael Scott McRae petitions for a writ of mandamus,

alleging that the district court has unduly delayed in ruling on

his     self-styled         “Motion     to      Discontinue      Sentence         from

Jurisdictional        Error.”     He    seeks    an   order   from    this    court

directing the district court to act.              We find the present record

does not reveal undue delay in the district court.                   Accordingly,

we    grant   leave    to    proceed    in    forma   pauperis     and     deny   the

mandamus petition.          We dispense with oral argument because the

facts   and    legal    contentions     are     adequately    presented      in   the

materials     before    this    court   and     argument   would     not    aid    the

decisional process.



                                                                 PETITION DENIED




                                         2